Case 19-50277-SCS              Doc 7     Filed 03/02/19 Entered 03/02/19 22:54:17                   Desc Main
                                         Document      Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Newport News Division
__________________________________________
                                           )
In re:                                     )
                                           )
INSIGNIA TECHNOLOGY SERVICES, LLC,1 )            Case No. 19-50277
                                           )
            Debtor.                        )     Chapter 11
__________________________________________)

                     CERTIFICATION CONCERNING CREDITOR MATRIX

          Insignia Technology Services, LLC (the “Debtor”), as debtor and debtor-in-possession,

verifies that the list of creditors, attached hereto as Exhibit A (the “List”), is true and correct to

the best of its knowledge and consistent with the Debtor’s books and records. The Debtor will

supplement the List to the extent additional information regarding the Debtor’s creditors becomes

available.

          The information contained in the List is based upon a review of the Debtor’s books and

records. The Debtor, however, has not conducted a comprehensive legal or factual investigation

regarding the accuracy of the information or possible defenses to claims. Consequently, the List is

not: (i) an acknowledgement of the accuracy of the identity of any creditor, the validity of any

claim or the amount of any claim, or (ii) a waiver of any right or legal position of the Debtor.

Dated: March 2, 2019                                 Respectfully submitted,

                                                     /s/ Frederick P. O’Brien
                                                     Frederick P. O’Brien
                                                     President and Chief Executive Officer
                                                     Insignia Technology Services, LLC




1
    The last four digits of the Debtor’s federal tax identification number are: 3701. The Debtor’s address is: 610
    Thimble Shoals Boulevard, Building 6, Newport News, Virginia 23606.
Case 19-50277-SCS       Doc 7    Filed 03/02/19 Entered 03/02/19 22:54:17   Desc Main
                                 Document      Page 2 of 2


Submitted by:

PILLSBURY WINTHROP SHAW PITTMAN LLP

By: /s/ Patrick J. Potter
    Patrick J. Potter, VSB No. 37966
    Pillsbury Winthrop Shaw Pittman LLP
    1200 Seventeenth Street, NW
    Washington, DC 20036
    Tel: (202) 663-8928
    Email: patrick.potter@pillsburylaw.com

   Jason S. Sharp, pro hac vice admission pending
   Pillsbury Winthrop Shaw Pittman LLP
   2 Houston Center
   909 Fannin, Suite 2000
   Houston, TX 77010
   Tel: (713) 276-7600
   Email: jason.sharp@pillsburylaw.com

   Andrew V. Alfano, pro hac vice admission pending
   Pillsbury Winthrop Shaw Pittman LLP
   1540 Broadway
   New York, NY 10036
   Tel: (212) 858-1000
   Email: andrew.alfano@pillsburylaw.com

Proposed Counsel for the Debtor and Debtor in Possession




                                             2
